DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 2/12/2021 amendment.
Claims 2, 4, 5, 6, 7, 11, 12, and 14 are cancelled.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Elements “37” in Figure 4 do not appear to be described in the specification as originally filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a circuit for a fluid passes through the engine and in a volume of the at least one first phase change material” (claims 15 and 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“an inner thermal-storage element” (i.e. an element for thermal storage) in claim 1, line 16
 “an outer thermal-storage element” (i.e. an element for thermal storage) in claim 1, line 20
“thermal management device” (i.e. a device for thermal management) in claim 13, line 5
“an inner thermal-storage element” (i.e. an element for thermal storage) in claim 13, line 10
“a thermal insulating element” (i.e. an element for thermal storage) in claim 13, line 11

“a unit for storing and subsequently returning a thermal energy” in claim 15, line 3
“thermal management device” (i.e. a device for thermal management) in claim 15, line 5
“an inner thermal-storage element” (i.e. an element for thermal storage) in claim 15, line 9
“a thermal insulating element” (i.e. an element for thermal storage) in claim 15, line 11
“an outer thermal-storage element” (i.e. an element for thermal storage) in claim 15, line 12
“fluid circulating means” (i.e. means for circulating fluid) in claim 15, line 17
“a unit for storing and subsequently returning a thermal energy” in claim 16, line 3
“an inner thermal-storage element” (i.e. an element for thermal storage) in claim 16, line 9
“a thermal insulating element” (i.e. an element for thermal storage) in claim 16, line 10
“an outer thermal-storage element” (i.e. an element for thermal storage) in claim 16, line 11
“fluid circulating means” (i.e. means for circulating fluid) in claim 16, line 17

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the recitation “where the inner thermal-storage element and the outer thermal-storage element contains a plurality of said respectively at least one first PCM material and at least one second PCM material, said first PCM materials having different phase transition temperatures that all are different from all the phase transition temperatures of all the second PCM materials” (lines 1-6) renders the claim indefinite.

Further, use of the phrases “at least one” in combination with the term “plurality” when referring to the “first PCM material” and “second PCM material” renders the claim indefinite since it is not clear if the claim positively requires one or more “first PCM material” and one or more “second PCM material”.
Regarding claim 8, the recitation “outer thermal storage element” (line 2) renders the claim indefinite.  It is unclear if “outer thermal storage element” refers to the “outer thermal storage element” (claim 1, line 20) or another “outer thermal storage element”.  For examination purposes it is assumed that the recitation “outer thermal storage element” (claim 8, line 2) reads as “the outer thermal storage element”.
Further regarding claim 8, the recitation “said plurality” (line 4) lacks antecedent basis.  It is unclear what claim element(s) are referred to by the recitation “said plurality”.
Further regarding claim 8, the recitation “where at least one of the inner thermal-storage element and outer thermal-storage element comprises a plurality of said respectively at least one first PCM materials and at least one second PCM material, the first PCM materials in said plurality or the second PCM materials in 
It is unclear what -exactly- is comprised by the inner thermal-storage element and what -exactly- is comprised by the outer thermal-storage element.  Namely, it is unclear if the inner thermal-storage element comprises a plurality of the at least one first PCM material or a combination of the at least one first and second PCM materials.  Similarly, it is unclear if the outer thermal-storage element comprises a plurality of the at least one second PCM material or a combination of the at least one first and second PCM materials.
Further, use of the phrases “at least one” in combination with the term “plurality” when referring to the “first PCM material” and “second PCM material” renders the claim indefinite since it is not clear if the claim positively requires one or more “first PCM material” and one or more “second PCM material”.
Regarding claim 13, the recitation “a thermal insulating element” (line 11) renders the claim indefinite.  It is unclear if the “thermal insulating element” refers to the “at least one hermetic envelope under vacuum” (claim 13, line 8) or another “thermal insulating element”.
Regarding claim 15, the recitation “a thermal insulating element” (line 11) renders the claim indefinite.  It is unclear if the “thermal insulating element” refers to the “at least one hermetic envelope under vacuum” (claim 15, line 7) or another “thermal insulating element”.
Regarding claim 16, the recitation “a thermal insulating element” (line 10) renders the claim indefinite.  It is unclear if the “thermal insulating element” refers to the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of WU (US 2017/0184348) and Shulman (US 2013/0062355), and further in view of Williams et al. (US 2010/0314397), Hartmann (US 2008/0233368), and Ma et al. (US 2016/0201931).
Regarding claim 1, Wu (Figure 5) discloses a vehicle comprising: a cabin for an element disposed therein and having a temperature to be controlled or for a passenger of the vehicle (Figure 5 and Paragraphs 40-42: Cooling a vehicle cabin),
A body (Figure 5: Defined by portions of the vehicle including at least R1, 11, 13, 20, and R2) outwardly placed in an outdoor environment having a non-constant 
A thermal management device (i.e. elements R1, 11, 13, 20, and R2 of the body) for promoting -in the cabin- a temperature within a predetermined range (Paragraphs 35-37),
The thermal management device being arranged around the cabin as a part of the body (Annotated Figure 5 and Paragraphs 40-42) and exposed to the non-constant temperature of the outdoor environment (Paragraphs 40-42: The thermal management device of the vehicle is exposed to an ambient environment).
While Wu discloses the thermal management device as comprising at least one thermal insulating element (i.e. 13) and an inner thermal-storage element (i.e. 20), Wu does not teach or discloses the thermal management device as comprising at least one thermal insulating element between an inner thermal-storage element and an outer thermal-storage element .
Shulman (Figures 4 and 7) teaches a thermal management device (Paragraphs 54-55 and 61-62), comprising: an inner thermal-storage element (66), an outer thermal-storage element (64), and at least one thermal insulating element (76), where from a first side of the thermal management device (Figure 4: A side adjacent element 68) to a second side of the thermal management device (Figure 4: a side adjacent element 62): the inner thermal-storage element comprises at least one first PCM material having a phase transition temperature (Paragraphs 52, 53, 54, and 62: The inner PCM is configured to undergo solid-liquid phase transitions), and the outer thermal-storage 
Further, while Wu as modified by Shulman teaches a thermal management device comprising a thermal insulating element, Wu as modified by Shulman does not explicitly teach or disclose a thermal insulating element in the form of vacuum insulation.
Williams et al. teaches a thermal management device, comprising: a thermal insulating element (12), where the thermal insulating element is in the form of vacuum insulation (Paragraph 38).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the thermal insulating element as disclosed by Wu as modified by Shulman with a thermal insulating element in the form of vacuum insulation as taught by Williams et al. to improve thermal 
Further, while Wu as modified by Shulman teaches a thermal management device comprising first and second PCM materials, Wu as modified by Shulman does not explicitly teach or disclose the second PCM material as having a phase transition temperature that is higher than or equal to a phase transition temperature of the first PCM material .
Hartmann et al. teaches a thermal management device, comprising: a plurality of thermal-storage elements (302, 304, 306) containing at least one PCM material (Paragraph 60), where each of the thermal-storage elements have a different phase transition temperature (Paragraph 60), and where Hartmann et al. teaches that a phase transition temperature of a PCM material is selected based upon intended application or desired capability (Paragraphs 19 and 29: Control over rates of heat transfer).  Therefore, “phase transition temperature” of a PCM is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing a “phase transition temperature” of a PCM increases a “temperature stabilizing range” of the thermal management device (Paragraphs 19 and 29: A desired operating range of a thermal management device is configured by the PCM that is employed). Therefore, since the general conditions of the claim, i.e. that “phase transition temperature” is selected based upon desired operating parameters, were disclosed in the prior art by Hartmann et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to configure PCM 
Further, while Wu discloses a thermal management device comprising at least one PCM material having a phase transition temperature between liquid and solid, Wu does not explicitly teach or disclose fluid supplying means.
Ma et al. teaches a thermal management device, comprising: a thermal-storage element (130) containing at least one PCM material (Paragraph 15) and a fluid supplying means (Figure 1 and Paragraph 13: System defined by heat transfer fluid circuit 122) for temporarily supplying a fluid (Figure 1 and Paragraph 13: A heat transfer fluid flowing in the heat transfer fluid circuit 122) in a cabin of the vehicle (Paragraph 14: Compartment) at a temperature lower than the temperature within a predetermined temperature range (Paragraph 14: The charge fluid is configured to cool the thermal-storage element and the inner space), in thermal transfer with the at least PCM material such that it the PCM material has a phase transition temperature between liquid and solid (Paragraph 13).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the thermal management device as disclosed by Wu with a fluid supplying means as taught by Ma et al. to improve a capability of a thermal management device to maintain a cabin of a vehicle within a predetermined temperature range in the event that thermal energy from an 

    PNG
    media_image1.png
    249
    500
    media_image1.png
    Greyscale

Regarding claim 3, Wu discloses an assembly as discussed above.  While Wu as modified by Shulman teaches a thermal management device comprising an inner thermal-storage element containing at least one PCM material and an outer thermal-storage element containing at least one PCM material, Wu as modified by Shulman does not explicitly teach or disclose the inner thermal-storage element and the outer thermal-storage element as containing several of said PCM materials having different phase transition temperatures.
Hartmann et al. teaches a thermal management device, comprising: a plurality of thermal-storage elements (302, 304, 306) containing at least one PCM material (Paragraph 60), where each of the thermal-storage elements have a different phase transition temperature (Paragraph 60), and where Hartmann et al. teaches that a phase transition temperature of a PCM material is selected based upon intended application or desired capability (Paragraphs 19 and 29: Control over rates of heat transfer).  Therefore, “phase transition temperature” of a PCM is recognized as a result-effective 
Regarding claim 8, Wu discloses an assembly as discussed above.  While Wu as modified by Shulman teaches a thermal management device comprising an inner thermal-storage element containing at least one PCM material and an outer thermal-storage element containing at least one PCM material, Wu as modified by Shulman does not explicitly teach or disclose the inner thermal-storage element as comprising a plurality of PCM materials having different phase transition temperatures dispersed in a matrix.
Hartmann et al. teaches a thermal management device, comprising: a plurality of thermal-storage elements (302, 304, 306) containing at least one PCM material .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2017/0184348), Shulman (US 2013/0062355), Williams et al. (US .
Regarding claim 9, Wu discloses an assembly as discussed above.  While Wu discloses a thermal management device comprising at least one PCM material having a phase transition temperature between liquid and solid, Wu does not explicitly teach or disclose fluid supplying means.
Ma et al. teaches a thermal management device, comprising: a thermal-storage element (130) containing at least one PCM material (Paragraph 15) and a fluid supplying means (Figure 1 and Paragraph 13: System defined by heat transfer fluid circuit 122) for temporarily supplying a fluid (Figure 1 and Paragraph 13: A heat transfer fluid flowing in the heat transfer fluid circuit 122) in a cabin of the vehicle (Paragraph 14: Compartment) at a temperature lower than the temperature within a predetermined temperature range (Paragraph 14: The charge fluid is configured to cool the thermal-storage element and the inner space), in thermal transfer with the at least PCM material such that it the PCM material has a phase transition temperature between liquid and solid (Paragraph 13), and where the fluid supplying means defines a cooling unit comprising -in a closed circuit passing through the cabin- a compressor (124), a condenser (110), an expansion valve (123), and an evaporator (120) (Figure 1).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the thermal management device as disclosed by Wu with a fluid supplying means as taught by Ma et al. to improve a capability of a thermal management device to maintain a cabin of a vehicle within a predetermined temperature range in the event that thermal energy from an external heat source would 
Further, while Wu as modified by Ma teaches a thermal management device, comprising fluid supplying means, Wu as modified by Ma does not explicitly teach or disclose fluid supplying means including a pump in addition to a compressor.
Fredj et al. teaches a thermal management device, comprising: fluid supplying means (Figure 13 and Col. 7, lines 12-19: See refrigerant circuit 120), where the fluid supplying means defines a cooling unit -in a closed circuit (i.e. the refrigerant circuit)- passing through a compressor (13), a condenser (14), a pump (121), an expansion valve (15), and an evaporator (122).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure a fluid supplying means of a thermal management device as disclosed by Wu as modified by Ma to also include a pump as taught by Fredj et al. to improve a capability of a fluid supplying means to condition a cabin by configuring the fluid supplying means to either heat or cool the cabin (Col. 7, lines 12-19 of Fredj et al.).
Regarding claim 10, Wu discloses an assembly as discussed above.  While Wu discloses a thermal management device comprising at least one PCM material having a phase transition temperature between liquid and solid, Wu does not explicitly teach or disclose fluid supplying means.
Fredj et al. teaches a thermal management device, comprising: fluid supplying means (Figure 13 and Col. 7, lines 12-19: See refrigerant circuit 120), where the fluid supplying means defines a cooling unit -in a closed circuit (i.e. the refrigerant circuit)- passing through a compressor (13), a condenser (14), a pump (121), an expansion .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lindberg (US 4,414,932), and further in view of Shulman (US 2013/0062355), Williams et al. (US 2010/0314397), and Hartmann (US 2008/0233368).
Regarding claim 13, Lindberg (Figure 8) discloses a vehicle, comprising: an engine (20) adapted to move the vehicle, the engine having a first non-constant temperature (i.e. a range of engine operating temperatures) (Col. 8, lines 15-24),
An engine encapsulation (45) outwardly in contact with an outdoor environment having a second non-constant temperature (i.e. a range of ambient temperatures) (Col. 8, lines 15-24), the engine encapsulation inwardly surrounding the engine (Figure 8 and Col. 7, line 63 to Col. 8, line 24: The engine encapsulation covers the engine), the engine encapsulation defining a thermal management device for promoting -in the engine- a temperature to be maintained within a predetermined range (Col. 7, line 63 to Col. 8, line 24), the thermal management device being exposed to the first non-constant 
Shulman (Figures 4 and 7) teaches a thermal management device (Paragraphs 54-55 and 61-62), comprising: an inner thermal-storage element (66), an outer thermal-storage element (64), and at least one thermal insulating element (76), where from a first side of the thermal management device (Figure 4: A side adjacent element 68) to a second side of the thermal management device (Figure 4: a side adjacent element 62): the inner thermal-storage element comprises at least one first PCM material having a phase transition temperature (Paragraphs 52, 53, 54, and 62: The inner PCM is configured to undergo solid-liquid phase transitions), and the outer thermal-storage element comprises at least one second PCM material having a phase transition temperature (Paragraphs 52, 53, 54, and 62: The outer PCM is configured to undergo solid-liquid phase transitions), where the thermal insulating element is interposed between the outer thermal-storage element and the inner thermal-storage element (Paragraph 55: The thermal insulating element, the outer thermal-storage element, and the inner thermal-storage element are configured to be arranged in any order).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the thermal management device as disclosed by 
Further, while Lindberg as modified by Shulman teaches a thermal management device comprising a thermal insulating element, Lindberg as modified by Shulman does not explicitly teach or disclose a thermal insulating element in the form of vacuum insulation.
Williams et al. teaches a thermal management device, comprising: a thermal insulating element (12), where the thermal insulating element is in the form of vacuum insulation (Paragraph 38).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the thermal insulating element as disclosed by Lindberg as modified by Shulman with a thermal insulating element in the form of vacuum insulation as taught by Williams et al. to improve thermal management device performance by selecting an insulating material having exceptional resistance to heat transfer.
Further, while Lindberg discloses a thermal management device comprising first and second PCM materials, Lindberg does not explicitly teach or disclose the at least one first phase change material as having a phase transition temperature higher than a phase transition temperature of the at least one second phase change material.
Hartmann et al. teaches a thermal management device, comprising: a plurality of thermal-storage elements (302, 304, 306) containing at least one PCM material (Paragraph 60), where each of the thermal-storage elements have a different phase .





Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg (US 4,414,932), and further in view of Shulman (US 2013/0062355), Williams et al. (US 2010/0314397), Hartmann (US 2008/0233368), and Tallio et al. (US 6,209,500).
Regarding claim 15, Lindberg (Figure 8) discloses a vehicle, comprising: an engine (20) adapted to move the vehicle, the engine having a first non-constant temperature (i.e. a range of engine operating temperatures) (Col. 8, lines 15-24),
A unit for storing and subsequently returning a thermal energy (45), the unit defining a wall outwardly in contact with an outdoor environment having a second non-constant temperature (i.e. a range of ambient temperatures) (Col. 8, lines 15-24: The unit includes plural containers having walls containing a PCM), the wall inwardly enclosing a volume (Figure 8 and Col. 7, line 63 to Col. 8, line 24: The walls contain a volume of PCM), the wall defining a thermal management device for promoting -in the volume- a temperature to be maintained within a predetermined range (Col. 7, line 63 to Col. 8, line 24).
While Lindberg discloses -from the engine towards the outdoor environment- an inner thermal-storage element (46) comprising at least one first phase change material (Col. 7, line 63 to Col. 8, line 24) and an outer thermal-storage element comprising at least one second phase change material which is exposed to the second non-constant temperature (Col. 7, line 63 to Col. 8, line 24), Lindberg does not explicitly teach or discloses a thermal insulating element between an inner thermal-storage element and an outer thermal barrier.

Further, while Lindberg as modified by Shulman teaches a thermal management device comprising a thermal insulating element, Lindberg as modified by Shulman does 
Williams et al. teaches a thermal management device, comprising: a thermal insulating element (12), where the thermal insulating element is in the form of vacuum insulation (Paragraph 38).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the thermal insulating element as disclosed by Lindberg as modified by Shulman with a thermal insulating element in the form of vacuum insulation as taught by Williams et al. to improve thermal management device performance by selecting an insulating material having exceptional resistance to heat transfer.
Further, while Lindberg discloses a thermal management device comprising first and second PCM materials, Lindberg does not explicitly teach or disclose the at least one first phase change material as having a phase transition temperature higher than a phase transition temperature of the at least one second phase change material.
Hartmann et al. teaches a thermal management device, comprising: a plurality of thermal-storage elements (302, 304, 306) containing at least one PCM material (Paragraph 60), where each of the thermal-storage elements have a different phase transition temperature (Paragraph 60), and where Hartmann et al. teaches that a phase transition temperature of a PCM material is selected based upon intended application or desired capability (Paragraphs 19 and 29: Control over rates of heat transfer).  Therefore, “phase transition temperature” of a PCM is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing a “phase transition temperature” of a PCM increases a 
Further, while Lindberg (Figure 9 embodiment) discloses at least one first phase change material (31) (Col. 8, lines 27-43) and a circuit (51) for a fluid (56), where fluid circulating means circulates the fluid in the circuit in thermal exchange with the at least one first phase change material (Figure 9 and Col. 8, lines 27-43), the Figure 8 embodiment of Lindberg does not explicitly teach or disclose a circuit passing through the engine and in the volume.
Tallio et al. teaches a thermal management device, comprising: a volume of at least one first phase change material (28), a circuit (16) for a fluid (Col. 2, line 19 to Col. 3, line 67: Cold fuel) such that the circuit passes through the engine and in the volume (Figures 1 and 2), and fluid circulating means for circulating the fluid in the circuit -in thermal exchange with the at least one first phase change material- in the volume at a temperature lower than the at least one phase transition temperature of the at least one 
Regarding claim 16, Lindberg (Figure 8) discloses a vehicle, comprising: an engine (20) adapted to move the vehicle, the engine having a first non-constant temperature (i.e. a range of engine operating temperatures) (Col. 8, lines 15-24),
A unit for storing and subsequently returning a thermal energy (45), the unit defining a wall outwardly in contact with an outdoor environment having a second non-constant temperature (i.e. a range of ambient temperatures) (Col. 8, lines 15-24: The unit includes plural containers having walls containing a PCM), the wall inwardly enclosing a volume (Figure 8 and Col. 7, line 63 to Col. 8, line 24: The walls contain a volume of PCM), the wall defining a thermal management device for promoting -in the volume- a temperature to be maintained within a predetermined range (Col. 7, line 63 to Col. 8, line 24).
While Lindberg discloses -from the volume towards the outdoor environment- an inner thermal-storage element (46) comprising at least one first phase change material (Col. 7, line 63 to Col. 8, line 24) and an outer thermal-storage element comprising at least one second phase change material which is exposed to the second non-constant temperature (Col. 7, line 63 to Col. 8, line 24), Lindberg does not explicitly teach or 
Shulman (Figures 4 and 7) teaches a thermal management device (Paragraphs 54-55 and 61-62), comprising: an inner thermal-storage element (66), an outer thermal-storage element (64), and at least one thermal insulating element (76), where from a first side of the thermal management device (Figure 4: A side adjacent element 68) to a second side of the thermal management device (Figure 4: a side adjacent element 62): the inner thermal-storage element comprises at least one first PCM material having a phase transition temperature (Paragraphs 52, 53, 54, and 62: The inner PCM is configured to undergo solid-liquid phase transitions), and the outer thermal-storage element comprises at least one second PCM material having a phase transition temperature (Paragraphs 52, 53, 54, and 62: The outer PCM is configured to undergo solid-liquid phase transitions), where the thermal insulating element is interposed between the outer thermal-storage element and the inner thermal-storage element (Paragraph 55: The thermal insulating element, the outer thermal-storage element, and the inner thermal-storage element are configured to be arranged in any order).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the thermal management device as disclosed by Lindberg with a thermal insulating element between an inner thermal-storage element and an outer thermal barrier as taught by Shulman to improve versatility of a thermal management device in various climates by configuring the thermal management device with thermal-storage elements having differing thermal characteristics.

Williams et al. teaches a thermal management device, comprising: a thermal insulating element (12), where the thermal insulating element is in the form of vacuum insulation (Paragraph 38).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the thermal insulating element as disclosed by Lindberg as modified by Shulman with a thermal insulating element in the form of vacuum insulation as taught by Williams et al. to improve thermal management device performance by selecting an insulating material having exceptional resistance to heat transfer.
Further, while Lindberg discloses a thermal management device comprising first and second PCM materials, Lindberg does not explicitly teach or disclose the at least one first phase change material as having a phase transition temperature higher than a phase transition temperature of the at least one second phase change material.
Hartmann et al. teaches a thermal management device, comprising: a plurality of thermal-storage elements (302, 304, 306) containing at least one PCM material (Paragraph 60), where each of the thermal-storage elements have a different phase transition temperature (Paragraph 60), and where Hartmann et al. teaches that a phase transition temperature of a PCM material is selected based upon intended application or desired capability (Paragraphs 19 and 29: Control over rates of heat transfer).  Therefore, “phase transition temperature” of a PCM is recognized as a result-effective 
Further, while Lindberg (Figure 9 embodiment) discloses at least one first phase change material (31) (Col. 8, lines 27-43) and a circuit (51) for a fluid (56), where fluid circulating means circulates the fluid in the circuit in thermal exchange with the at least one first phase change material (Figure 9 and Col. 8, lines 27-43), the Figure 8 embodiment of Lindberg does not explicitly teach or disclose a circuit passing through the engine and in the volume.
Tallio et al. teaches a thermal management device, comprising: a volume of at least one first phase change material (28), a circuit (16) for a fluid (Col. 2, line 19 to Col. 3, line 67: Cold fuel) such that the circuit passes through the engine and in the volume (Figures 1 and 2), and fluid circulating means for circulating the fluid in the circuit -in .

Response to Arguments
Regarding the arguments on page 8, line 6 to page 10, line 7:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.  However, the amendment appears to introduce new indefiniteness.
Regarding the arguments on page 10, line 8 to page 11, line 14:
Applicant alleges that claim 1 as amended is not taught by the cited art.  Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Applicant also alleges that one having ordinary skill in the art would not combine Wu with Shulman, Hartmann, and Ma in that the teachings of Ma go against the teachings of Wu.  Specifically, applicant alleges that Wu requires that no external power be used for operation, whereas Ma requires that external power be used for operation.  Applicant's arguments have been fully considered but they are not persuasive.

Regarding the arguments on page 11, line 18 to page 13, line 10:
Applicant alleges that claim 13 as amended is not taught by the cited art.  Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the arguments on page 13, lines 11-25:
Applicant alleges that new claims 15 and 16 are not taught by the cited art.  Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON N THOMPSON/Examiner, Art Unit 3763 
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763